Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/31/2021. Claims 1-17, 19, 25-26 and 61-65 are pending. Claims 18, 20-24 and 27-60 have been cancelled.

Response to Arguments
Applicant’s remarks received on 3/31/2021 are addressed as follows: 
Regarding objection to the drawings and specification, applicant’s amendment to the drawings and the specification are considered and previous objections are withdrawn.
Regarding objection to claims 7-10, applicant’s amendment to claims 7-10 is considered and previous objection is withdrawn.
Regarding §112(b) rejections, applicant’s amendment to claims 2 and 15 is considered and previous §112(b) rejection is withdrawn.
Regarding §112(d) rejections, applicant’s argument to claim 64 is considered and previous §112(d) rejection is withdrawn.
Regarding §101 rejections of claims 1-17, 19, 25-26 and 61-63, applicant’s amendment to these claims are considered and previous §101 rejection of these claims is withdrawn.
Regarding §101 rejection of claim 64, applicant asserts that §101 rejection of claim 64 is moot in view of the amendments to the claim. Examiner respectfully disagrees as the claim was not amended to overcome §101 rejection and therefore, §101 rejection of claim 64 is maintained.
Regarding §103 rejections:
Applicant’s Arguments:Regarding claim 1, applicant respectfully asserts that the combination of NPL and Vialen does not teach generation of a MAC using integrity key, transfer direction value and frame-dependent integrity input because the NPL discloses inputs to a ciphering algorithm and does not teach integrity inputs to generate a message authentication code. Applicant further argues that the combination would change the principle operation of the NPL and by replacing the ciphering algorithm with an integrity algorithm, and replacing the output of the ciphering algorithm with a 
Examiner’s Response:Applicant’s arguments are respectfully considered but not persuasive.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully agrees that the NPL does not teach generation of MAC using integrity inputs, but when combined with Vialen, the combination does teach claim 1 with a motivation to provide both confidentiality and integrity to the communication protocol between mobile station and cellular network (Vialen, para 0001). 

Applicant’s Arguments:Regarding claim 1, applicant respectfully asserts that there is no motivation to combine NPL and Vialen because a person of ordinary skill in the would not have replaced the ciphering key of the NPL with an integrity key, the input of the NPL with a frame-dependent integrity key, the ciphering algorithm with an integrity algorithm, and the output of the ciphering algorithm with a MAC to result in the claimed invention because such modification would render the ciphering algorithm of the NPL inoperable.
Examiner’s Response:In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references is respectfully considered but not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, NPL provides a protocol to transfer data between mobile station and GPRS cellular network and Vialen provides a method for checking the integrity of communications between the mobile station and a cellular network. A person or ordinary skilled in the art would have combined NPL and Vialen where NPL provides a ciphering algorithm to protect the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 64 is ineligible as it is directed to a tangible computer readable medium which is not
enough to make a transitory medium into a non-transitory and therefore could mean signals per se. Therefore, the claim is not a process, a machine, a manufacture or a composition of matter
(Step 1).
Applicant may amend the claim to replace tangible with non-transitory medium to make it a manufacture claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over source ETSI
GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet
Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC)
layer Specification (hereinafter "NPL") in view of U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to
Vialen et al. hereinafter (“Vialen”)

Regarding claim 1, NPL teaches:
A method (NPL, page 52, Fig. A.1, method of ciphering algorithm) for providing … protection for a message, the method comprising: 
obtaining … key; (NPL, page 52, Fig. A.1, key parameter Kc); 
obtaining a transfer direction value indicating a transfer direction; (NPL, page 52, Fig. A.1, transfer direction input parameter Direction)
obtaining a frame-dependent … input, wherein the frame-dependent … input is a frame-dependent modulo count value (NPL, pages 52-53, A.2.1 Generation of input, frame-dependent input is a modulo count value) that also depends on a random value (NPL, page 53, A.2.1 Generation of input, IOV-UI XOR SX is a random value because IOV-UI is a random value) and on a frame-specific sequence number (NPL, page 53, A.2.1 Generation of Input, LFN is the LLC frame number. For I frames N(S) and for UI frames N(U) values are used as the frame specific sequence numbers);  
… 
NPL does not teach the limitation that the inputs are applied to integrity algorithm, one of the inputs is an integrity key, obtaining of the message, using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate and transmit message authentication code (MAC) for the message wherein the MAC enables the receiver to verify integrity of the message. Vialen remedies and teaches integrity algorithm (Vialen, Fig. 3, ¶ [0064-0067]), one of the inputs is an integrity key (Fig. 3, ¶ [0065], integrity key IK), obtaining of the message (Fig. 3, ¶ [0065], signaling data MESSAGE), using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate and transmit message authentication code (MAC) for the message wherein the MAC enables the receiver to verify integrity of the message (Fig. 3, ¶ [0065 - 0066], using the inputs to generate MAC-1 and transmit to the mobile station. The receiver mobile station also uses integrity algorithm to calculate XMAC-1 and verify the message received from sender). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL with the teachings of Vialen to generate message authentication code using integrity algorithm with integrity inputs with the motivation to ensure data and message integrity along with ensuring confidentiality of the user data. 

claim 5, NPL in view of Vialen teaches:
The method of claim 1, comprising calculating the random value from another random value
using a bit mask and a bitwise XOR operation (NPL, Page 53, A.2.1 Generation of Input, IOV-UI is another random value. Random value IOV-UI XOR SX is calculated from another random value IOV-UI
using SX which is a bit mask and bitwise XOR operation with another random value IOV-UI).

Regarding claim 6, NPL in view of Vialen teaches:
The method of claim 5, wherein said another random value is a random value used for generating an input to a ciphering algorithm (NPL, Fig A.1, Page 53, A.2.1 Generation of Input, IOV-UI is another random value which is used with XOR operation for generating an input value to
ciphering algorithm).
Regarding claim 7, NPL in view of Vialen teaches:
The method of claim 1, wherein the method is performed in a user equipment (UE) (NPL, Fig A.1, pages 52-53, Mobile Station MS is the User Equipment UE), and the method further comprises  receiving the random value from a node of a communications network (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN and received by the Mobile Station MS via downlink. These values are transmitted in the downlink direction where MS is receiving and SGSN is transmitting).

Regarding claim 8, NPL in view of Vialen teaches:
The method of claim 7, wherein the node of the communications network is a Serving GPRS Support Node (SGSN) (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN. These values are transmitted in the downlink direction where MS is receiving and SGSN is transmitting).

Regarding claim 9, NPL in view of Vialen teaches:
The method of claim 1, wherein the method is performed in a node of a communications network, and the method further comprises generating the random value and transmitting the random value to a user equipment (UE) (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN and transmitted in the downlink direction where MS is receiving and SGSN is transmitting).

Regarding claim 10, NPL in view of Vialen teaches:
The method of claim 9, wherein the node of the communications network is a Serving GPRS Support Node (SGSN) (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN and transmitted in the downlink direction where MS is receiving and SGSN is transmitting).

Regarding claim 11, NPL in view of Vialen teaches:
The method of claim 1, wherein using the integrity key, the transfer direction value, the frame-dependent integrity input, and the message to generate the MAC for the message comprises: 
inputting the … key (NPL, page 52, Fig. A.1, key parameter Kc), the transfer direction value (NPL, page 52, Fig. A.1, transfer direction input parameter Direction), the frame-dependent … input (NPL, pages 52-53, A.2.1 Generation of input, frame-dependent input), …, and a constant value (NPL, Page 53, A.2.1 Generation of Inputs, lines 10-17, OC is a 32bit binary overflow counter which is a constant value) into … algorithm that uses the … key, the transfer direction value, the frame-dependent … input, to generate … (NPL, page 52, Fig. A.1, method of ciphering algorithm that uses a ciphering key, frame-dependent input and transfer direction value)
NPL does not teach the limitation that the inputs integrity key, integrity input dependent on the frame, the message are applied to the integrity algorithm and used by the integrity algorithm to generate the MAC. Vialen remedies and teaches integrity algorithm (Vialen, Fig. 3, ¶ [0064-0067]), integrity key input (Fig. 3, ¶ [0065], integrity key IK), the message (Fig. 3, ¶ [0065], signaling data MESSAGE), using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate the MAC (Fig. 3, ¶ [0065 - 0066], using the inputs to generate MAC-1)

Regarding claim 12, NPL in view of Vialen teaches:
The method of claim 11, wherein the constant value is specific to the frame type (NPL, Page
53, A.2.1 Generation of Inputs, lines 10-17, OC is a 32bit binary overflow counter which is a constant
value that is specific to the frame type of unacknowledged or acknowledged frame. The OC value
depends on LFN sequence number that is specific to the frame type and IOV-UI value that is specific to
the frame type) 

Regarding claim 14, NPL in view of Vialen teaches:
The method of claim 12, wherein the constant value indicates whether the frame is an
unacknowledged information transfer type frame or an acknowledged information transfer type frame
(NPL, Page 53, A.2.1 lines 10-17 OC is a 32bit binary overflow counter which is a constant value
that specific to the frame type of unacknowledged or acknowledged frame. The OC value depends on
on LFN sequence number that is specific to the frame type and IOV-UI value that is specific to the
frame type).

Regarding claim 15, NPL in view of Vialen teaches:
The method of claim 1, wherein the frame-dependent modulo count value (NPL, page 52-53, Fig. A.1, Section A.2.1 Generation of Input, frame dependent parameter Input is a modulo count value) is associated with a protocol frame transporting the message (NPL, Fig A.1, Page 53, A.2.1 lines 8-9 frame dependent input which is a modulo count value is associated with LFN which is a value associated with header of the LLC protocol frame).

Regarding claim 16, NPL in view of Vialen teaches:
The method of claim 1, wherein the method is performed in a transmitter (NPL, Fig A.1 MS or SGSN both are transmitting), the message is a message to be transmitted over a communications (NPL, Fig A.1, page 16, transmitting of messages using services of the LLC layer of communications network GPRS), and ...
NPL does not further teach the limitation of the transmitting of the message authentication
code. Vialen remedies and teaches the transmitting of the message authentication code (Fig. 3,
¶ [0062]) over a communications network (Fig. 1, cellular network is a communications network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure message authenticity by generating and transmitting message authentication codes in a communications network, as in Vialen.

Regarding claim 17, NPL in view of Vialen teaches:
The method of claim 1, wherein the method is performed in a receiver (NPL, Fig A.1 MS or SGSN), the message is a message received over a communications network (NPL, Fig A.1, page 16, transmitting of messages using services of the LLC layer of communications network GPRS between MS and SGSN where one transmits and other receives), and the method further comprises obtaining ...
NPL does not further teach the limitation of receiving of the message authentication code and comparing with the said message authentication code. Vialen further remedies and teaches receiving of the message authentication code and comparing with the formed message authentication code (Fig. 3, ¶ [0066, 0128], the receiver recomputes message authentication code and compares the received and the calculated message authentication code). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure message authenticity by generating and transmitting message authentication codes in a communications network where the receiving party can compare the received message authentication code with the calculated message (Vialen, 11[0006]).

Claims 2-4 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over source ETSI GSM
Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet Radio
Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC) layer
Specification (hereinafter "NPL"), in view of U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et
al. hereinafter (“Vialen”), and further in view of source Security Analysis and Enhancements of 3GPP Authentication and Key Agreement Protocol (hereinafter "NPL 2")

Regarding claim 2, NPL in view of Vialen teaches:
The method of claim 1, comprising calculating the random value from another random value
(NPL, Page 53, A.2.1 Generation of Input, IOV-UI is a second random value. Random value IOV-UI
XOR SX is calculated from second random value IOV-UI) using ...
The combination of NPL and Vialen does not teach the limitation of calculating random value using a cryptographic function. NPL 2 remedies this and teaches the calculating of another random value RN from the random value RN.sub.idx using a cryptographic function performed by the ciphering algorithm (NPL 2, page 738, column 2). It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to replace the function of calculating random value from another random value using bitmask and XOR function, with the cryptographic function of NPL 2 to calculate the random value from another random value. This would ensure better encryption of the random number being generated.

Regarding claim 3, NPL in view of Vialen and further in view of NPL 2 teaches:
The method of claim 2, wherein said another random value is a random value used for generating an input to a ciphering algorithm (NPL, Page 52-53, Fig A.1, IOV-UI is a second random value which is used with XOR operation for generating an input value Input to ciphering algorithm).

Regarding claim 4, NPL in view of Vialen and further in view of NPL 2 teaches:
The method of claim 3, wherein the frame-specific sequence number is a sequence number used for generating an input to a ciphering algorithm (NPL, page 53, A.2.1 Generation of Input, LFN is the LLC frame number. For I frames N(S) and for UI frames N(U) values are used as the frame specific sequence numbers used to generate input parameter Input to the ciphering algorithm (Fig
A.1)).

Regarding claim 65, NPL in view of Vialen and further in view of NPL 2 teaches:
	The method of claim 2 wherein the cryptographic function is a key derivation function (NPL 2, page 737 col.2 last para, page 738 col.2, function G which is a key derivation function)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over source ETSI GSM Technical
Specification, Digital cellular telecommunications system (Phase 2+); General Packet Radio Service
(GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC) layer
Specification (hereinafter "NPL") in view of U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et al. hereinafter (“Vialen”), and further in view of U.S. Patent No. 6,711,400 B1 to Aura hereinafter (“Aura”)

Regarding claim 13, NPL in view of Vialen teaches:
The method of claim 12, wherein the constant value is specific to the frame type (NPL, Page
53, A.2.1 Generation of Inputs, lines 10-17, QC is a 32bit binary overflow counter which is a constant value that is specific to the frame type of unacknowledged or acknowledged frame. The QC value depends on LFN sequence number that is specific to the frame type and IQV-UI value that is specific to the frame type) and ...
The combination of NPL and Vialen does not teach the limitation that the constant value is specific to integrity algorithm. Aura remedies this and teaches that a different constant value is used specific to each of the algorithms Hl, H2 and H3 all of which are SHA-HM AC Hash based algorithms to calculate the message authentication code (Aura, Fig. 4, 405 and 407, Column 7, lines 1-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a constant value with an additional constant value that is specific to the MAC algorithm being used along with the frame specific constant value. This would have made the method of .

Claims 19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over source ETSI
GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet
Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC) layer Specification (hereinafter "NPL"), in view of U.S. Pat. Appl. Publ'n No. 2002/0044552 A1, to
Vialen et al. hereinafter (“Vialen”), and further in view of U.S. Patent No. 8,418,235 B2, to Sherkin et al. hereinafter (“Sherkin”)

Regarding claim 19, NPL teaches:
A user equipment (UE) device for use in a communications network (NPL, Fig A.1, pages 52-
53, Mobile Station MS is the User Equipment UE), ... wherein the UE device is configured to:
obtain a ... key (NPL, page 52, Fig. A.1, key parameter Kc);
obtain a transfer direction value indicating a transfer direction (NPL, page 52, Fig. A.1, transfer direction input parameter Direction); 
obtain a frame-dependent ... input (NPL, page 52, Fig. A.1, frame-dependent input parameter Input), wherein the frame-dependent ... input is a frame-dependent modulo count value (NPL, pages 52-53, A.2.1 Generation of input, frame-dependent input is a modulo count value) that also depends on a random value (NPL, page 53, A.2.1 Generation of input, IOV-UI XOR SX is a random value because IOV-UI is a random value) and on a frame- specific sequence number (NPL, page 53, A.2.1 Generation of Input, LFN is the LLC frame number. For I frames N(S) and for UI frames N(U) values are used as the frame specific sequence numbers);
… 
NPL does not teach the limitation that the inputs are applied to integrity algorithm, and that one of the inputs is an integrity key, obtaining of the message, using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate and transmit message authentication code (MAC) for the message wherein the MAC enables the receiver to verify integrity of the message. Vialen remedies and teaches integrity algorithm (Vialen, Fig. 3, ¶ [0064-0067]), one of the inputs is an integrity key (Fig. 3, ¶ [0065], integrity key IK), obtaining of the message (Fig. 3, ¶ [0065], signaling data MESSAGE), using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate and transmit message authentication code (MAC) for the message (Fig. 3, ¶ [0065 - 0066], using the inputs to generate MAC-1 and transmit to the mobile station. The receiver mobile station also uses integrity algorithm to calculate XMAC-1 and verify the message received from sender). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL with the teachings of Vialen to generate message authentication code using integrity algorithm with integrity inputs with the motivation to ensure data and message integrity along with ensuring confidentiality of the user data. 
The combination of GSM and Vialen does not teach that the UE device comprising a processor and a memory, the memory containing instructions executable by the processor, such that the device carries out a method of forming a message authentication code. Sherkin remedies and teaches that the device comprises of memory, processor and processor communicating with the memory to carry out a method of forming a message authentication code. The device also has a communication subsystem to send the message (Sherkin, Column 2, lines 32-43). It would have been obvious to one of ordinary skill in the art that the mobile station (user equipment UE) of NPL and Vialen (Fig. 3 6, 11[0039]) have memory and processor to store and carry out the method for performing integrity algorithm inside the device.

Regarding claim 25, NPL in view of Vialen and further in view of Sherkin teaches:
The UE device of claim 19, further comprising a receiver for receiving, from a node of the communications network, a random value (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random  values generated by a communications node SGSN and received by the Mobile Station MS via downlink. These values are transmitted in the downlink direction where MS is receiving and SGSN is transmitting)

Regarding claim 26, NPL in view of Vialen and further in view of Sherkin teaches:
The UE device of claim 25, wherein the node of the communications network is a Serving GPRS Support Node (SGSN) (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN and transmitted in the downlink direction where MS is receiving and SGSN is transmitting) 

Claims 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over source ETSI GSM Technical Specification, Digital cellular telecommunications system (Phase 2+); General Packet Radio Service (GPRS); Mobile Station - Serving GPRS Support Node (MS-SGSN) Logical Link Control (LLC) layer Specification (hereinafter "NPL"), in view of U.S. Pat. Appl. Publ'n No. 2002/0044552 Al, to Vialen et al. hereinafter (“Vialen”), and further in view of U.S. Patent No. 8,102,999 B2, to Corndorf hereinafter (“Corndorf”)

Regarding claim 61, NPL teaches:
A node for use in a communications network (NPL, pages 11, 29 and 53, communications node SGSN), the node being configured to provide … protection for a message, ... the node configured to:
obtain a ... key (NPL, page 52, Fig. A.1, key parameter Kc); 
obtain a transfer direction value indicating a transfer direction (NPL, page 52, Fig. A.1, transfer direction input parameter Direction); and
obtain a frame-dependent ... input (NPL, page 52, Fig. A.1, frame-dependent input parameter Input), wherein the frame-dependent ... input is a frame-dependent modulo count value (NPL,  pages 52-53, A.2.1 Generation of input, frame-dependent input is a modulo count value) that also depends on a random value (NPL, page 53, A.2.1 Generation of input, IOV-UI XOR SX is a random value because IOV-UI is a random value) and on a frame- specific sequence number (NPL, page 53, A.2.1 Generation of Input, LFN is the LLC frame number. For I frames N(S) and for UI frames N(U) values are used as the frame specific sequence numbers);
…
NPL does not teach the limitation that the inputs are applied to integrity algorithm, and that one of the inputs is an integrity key, obtaining of the message, using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate and transmit message authentication code (MAC) for the message wherein the MAC enables the receiver to verify integrity of the message. Vialen remedies and teaches integrity algorithm (Vialen, Fig. 3, ¶ [0064-0067]), one of the inputs is an integrity key (Fig. 3, ¶ [0065], integrity key IK), obtaining of the message (Fig. 3, ¶ [0065], signaling data MESSAGE), using the integrity key, transfer direction value, frame-dependent integrity input and the message to generate and transmit message authentication code (MAC) for the message wherein the MAC enables the receiver to verify integrity of the message (Fig. 3, ¶ [0065 - 0066], using the inputs to generate MAC-1 and transmit to the mobile station. The receiver mobile station also uses integrity algorithm to calculate XMAC-1 and verify the message received from sender). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL with the teachings of Vialen to generate message authentication code using integrity algorithm with 
The combination of GSM and Vialen does not teach that the node comprising a processor and a memory, the memory containing instructions executable by the processor, such that the node carries out a method of forming a message authentication code. Corndorf remedies and teaches that the node comprises of memory, processor and processor communicating with the memory to carry out a method of forming a message authentication code. The node also has a communication subsystem to send the message (Corndorf, Column 4, lines 27-41). It would have been obvious to one of ordinary skill in the art that the communications node SGSN of NPL and Vialen (Fig. 1 16, ¶ [0039]) have memory and processor to store and carry out the method for performing integrity algorithm inside the node.

Regarding claim 62, NPL in view of Vialen and further in view of Corndorf teaches:
The node of claim 61, wherein the instructions comprises instructions for generating the random value (NPL, Page 53, A.2.1 Generation of Input, IOV-UI is a second random value. Random value IOV-UI XOR SX is calculated from second random value IOV-UI), and the node further comprises a transmitter for transmitting the random value to a  user equipment (UE) (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN and transmitted in the downlink direction where MS is receiving and SGSN is transmitting).

Regarding claim 63, NPL in view of Vialen and further in view of Corndorf teaches:
The node of claim 62, wherein the node is a Serving GPRSN Support Node (SGSN) (NPL, pages 11, 29 and 53, IOV-UI and IOV-1 are random values generated by a communications node SGSN  and transmitted in the downlink direction where MS is receiving and SGSN is transmitting).

Regarding claim 64, NPL in view of Vialen and further in view of Corndorf teaches that the node of the communications network (NPL, pages 11, 29 and 53, communications node SGSN) implicitly having a  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vialen et al., U.S. Pat. Appl. Publ’n No. 2005/0033960 A1 discloses a technique for data integrity authentication to minimize replay attacks by maintaining the sequence numbers in the protocol and short and smaller messages.
Lin, U.S. Patent No. 8,605,904 B2 discloses a security method for providing security associations between a user equipment, a relay node and a base station.
Murray et al., U.S. Pat. Appl. Publ’n No. 2011/0051927 A1 discloses a device for generating message authentication code for authenticating a message, where the message is divided into blocks of specified length and the device uses block cipher algorithm to provide integrity protection.
Source Universal Mobile Telecommunications System, LTE, Cryptographic algorithm requirements, discloses a specification of providing confidentiality and integrity using various protocols and using ciphering and integrity algorithms in mobile communication systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV C SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C.S./Examiner, Art Unit 2493  
                                                                                                                                                                                                      /Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        4/16/2021